Citation Nr: 1753502	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  08-39 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for basal cell carcinomas of the nose, cheek, ear, and chest, to include as secondary to herbicide exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from rating a decision issued in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery Alabama.  

The issue was previously before the Board in August 2012 and was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.  


REMAND

Although the further delay is regrettable, the Board finds that additional development is needed before the Veteran's claim on appeal can be decided.  

The Board in its August 2012 remand requested that the RO schedule the Veteran for a for a VA skin examination to address the nature and etiology of his current basal cell carcinoma.  The October 2012 VA examiner concluded that the Veteran's skin cancer was not directly due to herbicide exposure solely because it is not on the list of diseases presumptively associated with herbicide exposure as set forth in 38 C.F.R. § 3.309(e).  This rationale is not adequate.  Subsequently, the VA examiner in October 2016, provided an opinion stating that it is less likely as not (less than 50 percent probability) that the Veteran's skin cancer is related to service.  However, he failed to specifically comment on the Veteran's assertion of an in-service diagnosis of skin cancer and continuous skin legions, following service.  Therefore, the Board finds that a supplemental medical opinion is warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who provided the October 2016 VA skin examination so that a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's basal cell carcinoma had its onset during service or is otherwise causally related to service, to include the conceded herbicide exposure in the Republic of Vietnam.  

      In providing the opinion, the examiner must address:

a.  the Veteran's assertion of an in-service diagnosis of skin cancer; 

b.  the Veteran's assertion of continued skin legions following service.  

The examiner is advised that it is not sufficient to conclude that skin cancer is not related to exposure to herbicides solely because it is not on the list of diseases and conditions presumptively associated with herbicide exposure.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






